UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
MARTHA BENJAMIN,                          )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )                   Civil Action No. 08-0029 (PLF)
                                          )
ARNE DUNCAN,                              )
Secretary, Department of Education,       )
                                          )
                         1
              Defendant.                  )
__________________________________________)

                                              ORDER

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that defendant’s motion to dismiss or, in the alternative, for summary

judgment [23] is GRANTED. Judgment shall be entered for the defendant on all claims; and it is

               FURTHER ORDERED that the Clerk of the Court shall remove this case from the

docket of the Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.


                                                      _/s/__________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: March 17, 2010




       1
               The Court has substituted Arne Duncan, the current Secretary of the Department
of Education, as the defendant in place of former Secretary Margaret Spellings, pursuant to Rule
25(d) of the Federal Rules of Civil Procedure.